                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

TIZAZU AREGA,                                          Case No. 1:21-cv-244
     Petitioner,
                                                       Barrett, J.
       vs.                                             Bowman, M.J.

WARDEN, BUTLER COUNTY                                  REPORT AND
SHERIFF,                                               RECOMMENDATION
     Respondents.

       Petitioner, an Immigration and Customs Enforcement (ICE) detainee located at the Butler

County, Ohio Jail, filed a petition for a writ of habeas corpus in this Court. (Doc. 6). The

petition, along with a motion for leave to proceed in forma pauperis, was initially filed in the

Sixth Circuit Court of Appeals on March 10, 2021. (See Doc. 5, 6). On April 21, 2021 the

documents were docketed in this action.

       Meanwhile, on April 9, 2021, an “Emergency Motion for Order to Show Cause and

Order the Respondents-Defendants Response to the Merits of Petitioner’s Petition under 28

U.S.C. § 2243” was filed in this case. (Doc. 1). Because this was not the first petition filed by

petitioner challenging his state court conviction or his removal order, see Arega v. DHS, Case

No. 2:18-cv-1714 (S.D. Ohio, Mar. 18, 2019); Arega v. Evans, No. 2:18-cv-562 (S.D. Ohio June

7, 2018); Arega v. Warden, No. 2:18-cv-1486 (S.D. Ohio Nov. 16, 2018); Arega v. Warden, No.

2:16-cv-618 (S.D. Ohio June 27, 2016); Arega v. Warden, No. 2:18-cv-942 (S.D. Ohio Aug. 22,

2018); Arega v. Warden, No. 2:19-cv-2905 (S.D. Ohio June 27, 2019), the Court issued a

Deficiency Order on April 20, 2021. (Doc. 4). The Court noted that this Court does not have

jurisdiction to entertain challenges to petitioner’s removal order and, to the extent that petitioner

is challenging his state court conviction, the Court must dismiss successive petitions pursuant to
28 U.S.C. § 2244(b).1 Petitioner was ordered to show cause, in writing within thirty (30) days

of the date of this Order, why this action should not be transferred to the Sixth Circuit Court of

Appeals as a successive petition or—to the extent that petitioner challenges his removal order—

dismissed for lack of jurisdiction.2

         To date, more than thirty (30) days after the April 20, 2021 Order, petitioner has failed to

respond to the Order of the Court.

         District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to respond to

an order of the Court warrants invocation of the Court’s inherent power in this federal habeas

corpus proceeding. See Fed. R. Civ. P. 41(b); see also Rule 11, Rules Governing Section 2254

Cases in the United States District Courts, 28 U.S.C. foll. § 2254.

         Accordingly, this case should be dismissed for petitioner’s failure to comply with the

Court’s April 20, 2021 Order. In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

         IT IS SO RECOMMENDED.



                                                                 s/Stephanie K. Bowman
                                                                Stephanie K. Bowman
                                                                United States Magistrate Judge

1
 Although petitioner purports to bring the petition under 28 U.S.C. § 2243, the Sixth Circuit has already found in
one of petitioner’s prior cases that such a petition challenging a state court conviction/sentence is properly construed
as being brought under § 2254. See Arega v. Warden, No. 2:18-cv-1486 (S.D. Ohio June 10, 2019) (Doc. 18) (the
Sixth Circuit denied petitioner’s motion for authorization to file a second or successive petition, finding that the
district court properly construed the petition—purportedly brought under 28 U.S.C. § 2243—as being filed under §
2254 and that the petition was second or successive).
2
  Petitioner was also ordered to pay the $5.00 filing free or file a motion for leave to proceed without prepayment of
fees. Petitioner’s motion for leave to proceed in forma pauperis (Doc. 5) had not yet been filed in this action.
However, the undersigned notes that the motion docketed on April 21, 2021 is deficient, as the motion does not
include the certification portion of the application and affidavit to proceed without prepayment of fees form
(completed and signed by the institutional cashier) showing the balance of his prison account.

                                                           2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

TIZAZU AREGA,                                         Case No. 1:21-cv-244
     Petitioner,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

WARDEN, BUTLER COUNTY
SHERIFF,
Respondents.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
